WILLIAMS, Judge.
For the purpose of constructing a portion of the Mountain Parkway, the Commonwealth condemned 5.27 acres of appellees’ land in Magoffin County. On the land *24taken was appellee Allen’s residence, a garage with a cellar and utility room attached, a large barn and a chicken house. In fact, all the improvements were taken. Appellee was left with 33.73 acres, mostly hill land, and divided by the highway. A Magoffin Circuit Court jury returned a verdict of $18,000 difference between the before and after value of the property.
Appellant argues that the verdict of $18,-000 was so palpably excessive as to strike one at first blush that it was given under the influence of passion and prejudice and in complete disregard of the evidence and instructions. The witnesses for the Commonwealth testified the difference in the before and after value was approximately $10,000, whereas the witnesses for the landowner set the figure at a high of $23,000. Witnesses for both sides were qualified to the satisfaction of the trial court, and no valid objection was made to the final conclusions reached by any of them.
Although the award of the jury was very generous, it was within the scope of the testimony offered, and we are unable to say that it was given under the influence of passion and prejudice and in disregard of the evidence and instructions.
The judgment is affirmed.